DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakamura [JP2002-283457, a translation was provided with the IDS submitted 2/4/2020, citations are to the provided translation].
Nakamura discloses a synthetic resin member welding method for welding together a first member made of synthetic resin and a second member made of 
Nakamura appears to anticipate each and every element of the claims. In the event Nakamura is found not to anticipate the claim, Nakamura discloses each element in various embodiments and it would have been obvious to combine the features from the various embodiments as it is nothing more than the predictable use of known prior art elements for their intended purpose. 
With respect to claim 2, Nakamura discloses a portion of a spot of the laser beam (6) is positioned on a boundary between the first member (1) and the second member (2) (Figures 3, 5 and 6). 
With respect to claim 3, Nakamura discloses wherein the protrusion extends in a predetermined direction, and a laser beam is applied to a side surface of the protrusion and is scanned in the predetermined direction for melting at least the entire top surface of the protrusion and melting the portion of the second member in contact with the top surface by heat of the melted top surface, followed by solidification of the melted portions, whereby the first member and the second member are welded together (paragraph 0021, 0046, 0058). 

With respect to claim 9, Nakamura discloses the first member and the second member are formed of the same synthetic resin material (paragraphs 0024-25). 
With respect to claim 10, Nakamura discloses the first member and the second member are formed of a carbon fiber reinforced plastic that contains carbon fibers, and the protrusion is formed integrally with a body of the first member (paragraph 0024-25). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Bhagavatula et al. [US2010/0129647, “Bhagavatula”]. 
Nakamura discloses a welding method. Applicant is referred to paragraph 4 for a detailed discussion of Nakamura.  Nakamura discloses scanning a laser beam for melting the protrusion and the second member, followed by solidification of the melted portions to form a weld. Nakamura is silent as to a plurality of beams individually applied to opposite side surfaces of the protrusion. 
Bhagavatula discloses a method of welding. Bhagavatula discloses using two balanced laser beams to provide symmetry (paragraph 0039), and Bhagavatula shows 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method Nakamura by using a plurality of laser beams in opposing directions as taught by Bhagavatula in order to provide symmetrical welds and to ensure balanced weld strength and stresses in the materials being joined. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Matsuhashi et al. [US7767920, “Matsuhashi”]. 
Nakamura discloses a welding method. Applicant is referred to paragraph 4 for a detailed discussion of Nakamura.  Nakamura discloses a second member but fails to disclose a groove extending along the protrusion is formed on the second member, so that at least a portion of melted synthetic resin material flows into the groove. 
Matsuhashi discloses a method of welding. Matsuhashi discloses clearance grooves (23Ca and 23Caa) formed in a member so that melted material from laser welding can enter the grooves and prevent run off of the melted material (column 9, lines 1-25; Figure 8). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Nakamura by including a groove in the second member extending along a protrusion as taught by Matsuhashi in order to collect melt material and prevent run off of the melted material thereby improving the quality of the final product. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Kalisz et al. [US2012/0267878, “Kalisz”]. 

Kalisz discloses a method of welding. Kalisz discloses improving weld strength by using an undulating path for the ribs around the perimeter including a zigzag path (Figure 11; paragraph 0031). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Nakamura by using a protrusion with a zigzag path as taught by Kalisz in order to improve the weld strength. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Drummond et al. [US2004/0095444, “Drummond”]. 
Nakamura discloses a welding method. Applicant is referred to paragraph 4 for a detailed discussion of Nakamura.  Nakamura fails to disclose a projecting portion extending in an extending direction of the protrusion is provided on the first member or the second member such that the projecting portion projects from a surface of the first member or the second member and the projecting portion is lower in protruding height than the protrusion, and of the protrusion and the projecting portion, only the protrusion is melted, whereas the projecting portion is not melted.  
Drummond discloses a method of welding. Drummond discloses a projecting portion (stop projection 446) extending in an extending direction of the protrusion is provided on the first member or the second member such that the projecting portion (stop projection) projects from a surface of the first member or the second member and the projecting portion is lower in protruding height than the protrusion, and of the protrusion and the projecting portion, only the protrusion is melted, whereas the projecting portion is not melted (Figure 4A, 4B, 5; paragraph 0052). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Nakamura by including a projection portion as taught by Drummond in order to control the amount of collapse and movement of the members being welded during the welding process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 13, 2021